Memorandum: Upon reargument and reconsideration we feel that the evidence upon the close questions as to the location of the easterly line of Geddes Street and the occupation lines should be further developed. Evidence as to the location of the occupation lines may be material in determining the easterly line of Geddes Street. In the interests of justice, we think the judgment should be reversed and a new trial granted. All concur. (Appeal from a judgment adjudging defendants to have title to certain premises and entitled *625to possession and the right to erect a fence thereon, but giving plaintiff right to use the premises for maintenance and repair of her buildings.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ. [See 278 App. Div. 891, 1021.]